     Case: 3:16-cr-00101-jdp Document #: 229 Filed: 04/06/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT

            FOR THE WESTERN DISTRICT OF WISCONSIN
                                              LU.c
                                                   ·.·



UNITED STATES OF AMERICA,

      Plaintiff,

v.                                 CASE NUMBER. 3:16-CR-00101-JDP-3

JASON WELLER,

      Defendant.



       DEFENDANT'S MOTION TO MODIFY CONDITIONS OF
                   SUPERVISED RELEASE




       The defendant, Jason Weller, prose, moves the court under 18 U.S.C. Section
3583 (e) (2), and the federal Rule of Criminal Procedure 32.l (c), for an order modifying
the conditions of supervised release to permit interstate travel for employment purposes
only. Abiding by the current conditions of supervised release is preventing Mr. Weller
from gainful employment.
       In support of this motion Mr. Weller relies upon the following:
       1. On March 28, 2017, Mr. Weller plead guilty to violating 21 U.S.C. Section
846, conspiracy to distribute Marijuana. (Docket# 53). On April 2, 2018, the court
sentenced him to a term of incarceration of 32 months, followed by 3 years supervised
release and $100 court assessment. ( Docket #s 194-195).
       2. On August 1, 2019, Mr. Weller completed his sentence at FCI Oxford ( with
no incidents) and reported to the halfway house in Fort Myers, Florida.
       3. Mr. Weller immediately found employment and began working on August 11, ·

                                            1
    Case: 3:16-cr-00101-jdp Document #: 229 Filed: 04/06/20 Page 2 of 3



2019 at USA Services, 4036 Edison Avenue, Fort Myers, Florida 33901 ( Main Office
phone number 1-800-226-3200). He earns $13.00 an hour operating a street sweeper
which requires a Commercial Drivers's License (CDL).
        4. On October 21, 2019, Mr. Weller was placed on bracelet monitoring. The
bracelet was subsequently removed on January 26, 2020 when his status was changed to
supervised release.
        5. Mr. Weller is on low level of supervision. The contact information for his
current supervising agent is:
       United States Probation Office
       2110 First Street, Suite 4-182
       Fort Myers, Florida 33901
       Email: Erin_Kandik@flmp.uscourts.gov


        6. On January 27, 2020, Mr. Weller traveled back to Wisconsin to settle his
deceased grandfather's estate and returned to Fort Myers florida on February 5, 2020. Mr.
Weller notified the supervising agent upon return via email.
       7. Mr. Weller's hours at his current job have been reduced from (normally) 60-70
hours, to roughly 40 hours per week. Other conditions surrounding his current
employment have diminished, in part, due to the coronavirus pandemic, Moreover, there
is no possibility of advancement at his current employment. Despite the hardships of his
low-paying employment he has maintained residential and financial stability.
        8. Mr. Weller is an experienced, long-haul tractor trailer driver and is requesting
the court to permit him to seek gainful employment which requires state-to-state
traveling. See e.g., United States v. Rose, No. 04-20038-04, 2019 U.S. LEXIS 213913 *1
(E.D. Mich., Dec. 2019) (court "amended Defendant's supervised release term to allow
him to travel through contiguous 48 states for employment purpose only."). Moreover,
after reviewing his resume for a CDL Driver position, a tlucking company in Southwest
Florida requested Mr. Weller to contact them. (See Attachment A, email from Linda
Dubberly at ALL My Sons Moving & Storage of Southwest Florida, Inc.). This particular
job would start his pay at $70,000 per year, a nearly $40,000 increase from his current
employment. However, Mr. Weller's current status on supervision precludes him from
gaining such employment.

                                             2
    Case: 3:16-cr-00101-jdp Document #: 229 Filed: 04/06/20 Page 3 of 3



        9. To maintain his CDL, Department of Transportation regulations require Mr.
Weller to be periodically tested for drugs and alcohol. See e.g., 49 C.F.R. Part 40.
        10. The Federal Motor Carrier Safety Administration requires all over-the-road
trucks to be monitored by the Electronic Logging Device Mandate, that tracks a driver's
hours, speed, and location.
        11. Since his release from federal custody last August, Mr. Weller has made a
successful reintegration into the community. His conduct has been full compliance with
the terms of his supervised release, and he has had no negative contacts with law
enforcement.


        based on the above, Mr weller respectfully requests the court to modify the
conditions of his supervised release to permit him to travel out of state for employment
purposes only.


        Pursuant to 28 U.S.C. Section 1746, the undersigned declares that the foregoing is
true and correct.
       Dated this _f!!'day of April, 2020, at lehigh Acres, Florida.




                                                                    Jason E Well , Pro se
                                                                          1102 Henry Ave
                                                              Lehigh Acres, Florida 33972
                                                                            407-821-2542
                                                               jasonweller26@yahoo.com




                                             3
